Cooke, J.
(dissenting). We dissent and vote to affirm. It has been consistently and emphatically held that what constitutes good cause for a claimant’s voluntary separation from employment under- subdivision 1 of section 593 of the Labor Law is a factual question (e.g., Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for lv. to app. den. 14 N Y 2d 481), which, if supported by substantial evidence, is within the sole province of the board (e.g., Matter of Kansky [Catherwood], 27 A D 2d 887) and not this court (cf. Matter of Bradstreet [Higginson Corp.— Catherwood], 25 A D 2d 348, 350). Claimant lived in lower Manhattan and used a particular subway route to reach her place of employment in upper Bronx, the trip lasting about an hour. Within a period of five months: a young girl, while leaving and just before the train doors closed, jabbed claimant, who was seated, violently in the arm with an elbow; a young boy rubbed his hands on the side of a door to make them dirty and then smashed claimant in the face; and a girl knocked claimant while sitting, grabbed her earring, pinched it and pulled it down so as to almost go through the ear, and then kicked claimant in the back. One witness related that claimant was hysterical after the last incident'; another, that claimant, who was a very easy going person, was very irritable and morose for two or three months before leaving her employment. The board found her to be an intelligent person. The Court of Appeals in Matter of Buckley (Bethlehem Steel Corp.— Catherwood) (31 N Y 2d 950) recently observed: “ That apprehension of bodily, injury may constitute ‘ good cause’ (Labor Law, § 593, subd. 1, par. [a]) is scarcely debatable”. With this in mind, it cannot be doubted but that there was substantial evidence on which the board could find that claimant “ did not leave her employment without good cause.”